Citation Nr: 1506522	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-01 378  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease with spondylosis, lower back (claimed as a low back condition).  


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and from September 1990 to August 1991.  The Veteran also served in the Army Reserves from January 1975 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the Veteran's low back disability.  In December 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2012.  The Veteran filed a timely Substantive Appeal (VA Form 9) in January 2013 and did not request a Board hearing.  

The Board notes that additional VA medical records for the period of December 2012 to July 2014 were added to the Veteran's claims file after it was certified to the Board.  The additional records show ongoing evaluation and treatment of the Veteran's low back disability.  It was previously established, and is not in dispute, that the Veteran has a current low back disability.  Therefore, the additional records do not pertain to the matters on appeal and, thus, are not relevant.  Although the Veteran has not waived initial review of new evidence by the RO, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of his claim and finds it in the best interests of the Veteran to prevent further delay in resolving his claim.      

The Board also notes that, in addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The issues of service connection for hemorrhoids, sinusitis, and corneal abrasion of the right eye were raised in a December 2010 letter from the Veteran and the issue of service connection for gastroneuritis was raised in an April 2014 Veteran's Supplemental Claim for Compensation (VA Form 21-526(b)), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The most probative evidence fails to link the Veteran's current low back disability to service.
CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a September 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In addition, an April 2014 letter provided notice to the Veteran regarding what evidence is need to substantiate a claim for service connection based on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in January 2011.  Although the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination, and provided a current diagnosis of the Veteran's back disability, the examination report was inadequate to the extent that it did not provide an opinion regarding whether the Veteran's current back disability is related to his military service.  Accordingly, the Veteran was afforded a new VA examination in May 2011.  The Board finds the May 2011 examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted a physical examination, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements. 

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.
 
II.  LOW BACK DISABILITY

A.  Relevant Laws and Regulations

The Veteran is seeking service connection for a low back disability.  He contends that his back was injured during service in 1990, 1994, and, perhaps, 1996 during periods of ACDUTRA and/or INACDUTRA. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to qualify for VA benefits, a claimant must be a "veteran."  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2014); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  The presumptions of aggravation where evidence shows an increase in severity of a pre-existing disease (38 U.S.C.A. § 3.306) and service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are never available with respect to periods of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010). 

However, for claimants who have achieved "veteran" status through a prior period of active duty service and claim a disability incurred only during a later period of ACDUTRA or INACDUTRA, the presumption of  soundness at entrance (38 U.S.C.A. §§ 1111, 1131), applies when the claimant has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. at 44-46.  Thus, the claimant must have had a service examination prior to entering the period of ACDUTRA or INACDUTRA during which the injury or disease, as appropriate, occurred for the presumption of soundness to apply.  

When the presumption applies, the veteran is considered to have been in sound condition when examined and accepted for service, except as to disorders "noted" on entrance into service or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The term "noted" means only those conditions that are recorded in examination reports.  Id.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).

The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e. it is undebatable."  Quirin v. Shinseki,  22 Vet. App. 390, 396 (2009).  The standard of clear and unmistakable evidence is an onerous standard.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2014).  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if VA fails to rebut the presumption under section 1111, the veteran's claim is one for service connection.  See 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation of a pre-existing disability is converted into a claim for service connection based on service incurrence).  

B.  Background

Service treatment records are negative for any complaints, diagnoses, or treatment of any back disability prior to July 1990.  

On July 16, 1990, the Veteran strained his back while loading equipment during a period of ACDUTRA and had low back pain.  See August 1990 Statement of Medical Examination and Duty Status (DA Form 2173).  Service treatment records show the Veteran went to sick call the next day for low back pain.  The Veteran had mild tenderness, normal neurological findings, and normal x-rays.  The assessment was low back pain and the Veteran was treated with Motrin.

In June 1991, the Veteran had an examination prior to his activation in support of Operation Desert Shield/Desert Storm.  The Report of Medical Examination was negative for any back or spine disabilities.  The Veteran denied recurrent back pain on his Report of Medical History and stated that he considered himself in good health.

In March 1994, the Veteran had an over 40 screening examination.  The Report of Medical Examination was again negative for any back or spine disabilities and the Veteran again denied recurrent back pain on his Report of Medical History.

On June 14, 1994, the Veteran strained his lower back while loading tents during a period of ACDUTRA.  See June 1994 Statement of Medical Examination and Duty Status (DA Form 2173).  A June 14, 1994 service treatment record shows mild tenderness in the right parasacral region.  Lumbar strain was found, and the Veteran was put on light duty for 24 hours and treated with Motrin and Flexeral.  The accompanying Individual Sick Slip stated "mild" lumbar strain.

On June 16, 1994, service treatment records show the Veteran was complaining of low back pain that was worse in the morning.  The Veteran stated three months prior he was given some prescription and got better.  The Veteran's examination was normal.  The Veteran was to continue his medications, was put on profile for no heavy lifting, was to use a hard bed, and was to see physical therapy next week.  There is no evidence that the Veteran went to physical therapy.

The Veteran sought private treatment on June 18, 1994 because his medications were not providing relief of his back pain.  The assessment was low back pain and different medications were prescribed.

In August 1996, service treatment records show the Veteran sought treatment for low back pain, which the Veteran reported as a chronic problem.  He stated he was putting on his left boot the day before and felt pain in his left lower back.  The Veteran's posture was upright, his back had full range of motion, his heel and toe walk were normal, and his straight leg raising test was negative to 90 degrees.  The Veteran was prescribed medications.  The Veteran's duty status for this period is not known and it is not known whether the injury (i.e., the act of putting on his boot) occurred during training or prior to it. 

The next evidence of low back pain is found in a September 2010 VA record.  The Veteran complained of intermittent low back pain, for which he usually took aspirin or Tylenol.  

October 2010 x-rays revealed mild degenerative changes of the thoracic spine.  Vertebral body height was adequate, but narrowing of the L5-S1 intervertebral disc space was seen.

The Veteran was afforded a January 2011 VA examination at which he reported injuring his back in 1994 as the result of a lifting and straining injury.  He reported constant aching pain in the back that became sharp and burning at times with activity.  The Veteran denied any back surgery, steroid injection, physical therapy, and hospitalization.  There were no incapacitating episodes of severe back pain in the prior 12 months.  The Veteran reported taking Naproxen as needed and wearing a lumbar brace at times of flare-ups.  After examining the Veteran, the examiner's impression was disc degeneration involving L5-S1, with spondylosis involving L4-L5 and L5-S1. 

At his May 2011 VA examination, the Veteran reported that the first injury to his lower back occurred in 1990 when he felt a sprain while lifting a large tent.  The Veteran also reported that in 1997 he bent over to tie his boot and felt a twinge.  He  reported intermittent low back pain since 1990 and that the pain was becoming more bothersome.  There were no incapacitating episodes of severe back pain in the prior 12 months.  

The examiner found that there was no clear incident of traumatic injury.  The back pains occurred with sudden movement or with lifting weight in an injudicious manner.  The examiner diagnosed mild degenerative disc disease of L5-S1.  The examiner determined that the proximate cause of the low back pain is age, rather than military service.  The examiner opined that the Veteran's current low back pain is less likely as not (less than 50/50 probability) caused by or the result of any military service.  The examiner concluded that military service did not exacerbate the Veteran's low back condition.

C.  Analysis

The Board finds that the Veteran is recognized as a "veteran" for VA purposes due to his two periods of active duty service.  The Veteran's July 1990 and June 1994 back strains occurred during verified periods of ACDUTRA.  The duty status for the period of the August 1996 treatment for low back pain is unknown.  As the Veteran is alleging that a physical injury occurred during this period of service, and not a disease, the distinction between whether the Veteran had ACDUTRA or INACDUTRA is not crucial in this case because the regulations provide for service connection for injuries incurred during either type of duty training.  See 38 U.S.C.A. §§ 101(21), (22), (24) (West 2014); 38 C.F.R. §§ 3.6(a), (c)(1) (2014).  Therefore, the Board will refer to the August 1996 injury as occurring during a period of ACDUTRA.  In addition, the Board will assume for the sake of argument, but does not concede, that the injury incurred during this training period.

Because the Veteran's back strains occurred during periods of ACDUTRA, the presumptions of aggravation of a pre-existing disease and service incurrence for certain chronic diseases are not available to him.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  However, the presumption of soundness may apply to the Veteran because he has "veteran" status, if he had a service examination prior to entering the period of ACDUTRA that revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. at 44-46.  

The Board finds that the Veteran is not entitled to the presumption of soundness for the July 1990 back strain because no examination was performed prior to that period of ACDUTRA.  (The most recent prior examination occurred in October 1987.)  However, because the Veteran had no prior history of back pain or disability prior to July 1990, the finding is of little practical significance.  

With respect to the June 1994 back strain, the Board finds that the presumption of soundness is available to the Veteran because a March 1994 examination prior to the period of ACDUTRA revealed no "defects, infirmities, or disorders" of the back.  Thus, the burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's back disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  

The Board finds that the most probative evidence of record shows that the Veteran's back disability did not pre-exist his June 1994 ACDUTRA period.  Although the Veteran had a prior back strain in July 1990, the strain at that time was mild and the Veteran had normal neurological findings and x-rays.  There was no mention in the June 1991 or March 1994 examinations of back pain; thus, any disability resulting from the July 1990 injury had resolved by June 1994.  The Board finds that there is not clear and unmistakable evidence that the Veteran's back disability pre-existed the July 1990 ACDUTRA period; therefore, any discussion or finding regarding whether the Veteran's back disability was aggravated by service is unnecessary and irrelevant.  Because VA is unable to rebut the presumption, the Veteran is presumed sound with respect to the June 1994 ACDUTRA period.

The Board finds that the Veteran is not entitled to the presumption of soundness for the August 1996 back strain because no examination was performed prior to the period of ACDUTRA.  The most recent prior examination occurred in June 1994.

The Board finds that the most probative evidence indicates that the Veteran's current back disability is not due to or caused by his service.  The May 2011 VA examiner found that there was no clear incident of traumatic injury.  The examiner noted that the incidents of back pain during service were associated with sudden movement or with lifting weight in an injudicious manner.  The examiner diagnosed mild degenerative disc disease of L5-S1 and determined that the proximate cause of the Veteran's current low back pain is age, rather than military service.  The examiner opined that the Veteran's current low back pain is less likely as not caused by or the result of military service.  

The Board acknowledges that the Veteran experienced intermittent periods of back pain during service.  However, the Board finds that the back pain in July 1990, June 1994, and August 1996 was attributable to specific events or movement, and is not indicative of chronic back pain per se.  Moreover, the last documented in-service back pain was in August 1996.  The Board finds it significant that the Veteran did not seek further treatment for back pain until September 2010, more than fourteen years since the last treatment.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, low back pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his low back disability.

For the reasons set forth above, the Board finds the May 2011 opinion by the VA examiner (which was based on objective x-ray evidence and accompanied by supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his low back disability.

In sum, after consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that the Veteran's current low back disability was not shown in service, and the most probative evidence fails to link the Veteran's current low back disability to service.  Accordingly, service connection for low back disability is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for degenerative disc disease with spondylosis, lower back (claimed as a low back condition) is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


